In a proceeding to review a determination of the New York State Division of Housing and Community Renewal, dated September 4, 1998, which, inter alia, confirmed the finding of a rent administrator dated September 11, 1991, that the petitioner had overcharged a tenant in a rent-stabilized apartment, the petitioner appeals from a judgment of the Supreme Court, Kings County (R. Rivera, J.), entered July 7, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, and the petition is granted to the extent that the matter is remitted to the rent administrator for further proceedings in accordance herewith.
The petitioner-landlord was granted until September 17, *4191991, to submit additional documentation in response to the rent overcharge complaint. The rent administrator nevertheless issued her order finding a rent overcharge on September 11, 1991. Under these circumstances, we find that the determination under review was “made in violation of lawful procedure” (CPLR 7803 [3]; see, Cenegal Manor v Casale, 251 AD2d 259). We also find that this irregularity was not corrected on the administrative appeal. We therefore conclude that the petition should have been granted to the extent of directing that the matter be remitted to the agency for a new determination by a rent administrator following the submission by the petitioner of all his evidence. Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.